Citation Nr: 9905650	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  90-04 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of the currently 
assigned 20 percent for service-connected dorsolumbar strain.

2.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend. 

ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran served in the United States Army from April 1974 
to March 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1988 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied an increased rating for 
dorsolumbar strain and a total rating based on individual 
unemployability.  The veteran filed a notice of disagreement 
later that month.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Dorsolumbar strain is manifested by no more than mild-to-
moderate limitation of lumbar spine motion, with subjective 
complaints of pain, but without objective evidence of more 
than moderate neurologic deficit or other additional 
functional loss.

3.  Service connection is in effect for dorsolumbar strain, 
evaluated as 20 percent disabling.  The veteran has no other 
adjudicated service-connected disabilities.

4.  The veteran completed high school and has specialized 
training in the areas of agriculture and tool making.  He has 
work experience in toolmaking, heavy equipment use and 
farming.  


5.  The veteran was employed full time as a security guard as 
of April 1998 and the competent and probative evidence does 
not show that his service-connected dorsolumbar strain is, in 
and of itself, of sufficient severity as to prevent him from 
engaging in some form of substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a dorsolumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (1998).

2.  The criteria to warrant entitlement to TDIU benefits have 
not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On a report of medical history completed in January 1974, the 
veteran complained of having or having had recurrent back 
pain.  Service personnel noted that the veteran had been 
treated for a back injury, without fracture, and that he had 
had no symptoms since treatment two years earlier.  The 
accompanying report of medical examination shows no noted 
deformity or abnormality of the spine.  Service medical 
records thereafter reflect that the veteran complained of 
headaches and back pain.  An undated record shows that the 
veteran complained of injury to his low back, with pain 
radiating to his legs/knees, bilaterally.  He gave a history 
of falling off a roof thirteen years earlier, with back pain 
for approximately four years.  Examination revealed 
tenderness in the sciatic notch, ischial tuberosity and 
lumbosacral area.  There was evidence of spasm, lower 
extremity weakness, left greater than right, and pain on 
right straight leg raising.

The veteran was hospitalized for 28 days, beginning in 
November 1974.  The hospital reports note his history of a 
back injury 10 years earlier.  He related that four weeks 
earlier he had re-injured his back with resulting persistent 
lumbar pain and sensations of numbness in his left leg and 
pain down to his knee.  He also complained of severe 
occipital headaches.  Physical examination showed markedly 
restricted trunk motion with spasm on lateral bending; left-
sided back pain with straight leg raising on the right and 
left; and decreased sensation to pinprick in the L5 and S1 
distributions on the left.  X-rays were within normal limits.  
The impression was lumbar disc syndrome with signs pointing 
to L5 to S12 herniated nucleus pulposus.  The veteran was 
also referred for neurosurgical evaluation in November 1974.  
The clinical note shows a diagnosis of conversion reaction 
manifested by low back pain, bilateral sciatica and headache, 
and indicates that such had resolved.  A statement from the 
Assistant Chief of Neurosurgery indicates that evaluation 
revealed generalized hyperreflexia and positive straight leg 
raising on the left at 60 degrees with an inconsistent and 
nonreproducible hypalgesia and hypesthesia over the left 
lateral leg.  Electromyogram (EMG) was stated to be 
completely normal.  X-rays were also normal.  The veteran 
achieved good relief with Elavil and Prolixin.  Psychiatric 
consult resulted in the opinion that the veteran's complaints 
were based on conversion hysteria and that separation from 
service due to an unstable personality might be necessary.

A report of psychiatric evaluation dated in December 1974 
includes comment that the veteran's condition was due to 
emotional and personality development and that his 
rehabilitative potential was not good.  He was cleared for 
administrative separation.  In a report of medical history 
completed in connection with discharge in March 1975, the 
veteran reported having or having had recurrent back pain.  
He gave his usual occupation as tool grinder.  He related 
having been rejected for military service in 1969 because of 
his back.  The physician noted that the veteran had had low 
back pain for several  years, and that such had been treated 
with a brace and exercise.

In May 1975, the veteran reported for VA examination of his 
back.  He complained of low back pain radiating upwards to 
the interscapular area and weakness in his left leg.  X-rays 
revealed minimal dextroscoliosis of the dorsal spine.  There 
was no evidence of fracture, dislocation, arthritis or tissue 
abnormalities of the dorsal, lumbar or cervical spine.  
During examination the veteran jumped on superficial touch of 
the superior spine at D1 to D12 and L1 to L5.  There was 
tenderness of the paralumbar muscles at L4 and L5, without 
spasm.  There was no atrophy.  With flexion to 90 degrees, 
the veteran complained of pain in the right interscapular 
area.  He also complained of pain with flexion and exertion.  
Lasegue's was positive on the left.  There was confused 
dermatome hypesthesia of the left lower extremity.  The 
diagnosis was residuals of dorsolumbar strain.

In a rating decision dated in July 1975, the RO established 
service connection and assigned a 10 percent evaluation for 
residuals of dorsolumbar strain, effective March 25, 1975.

In January 1983, the veteran was evaluated by Dr. B.  The 
veteran gave a history of falling in the Army and striking 
his back.  Examination of the spine showed free and 
harmonious lumbar movement.  The veteran voiced sounds of 
discomfort at the limits of all motion.  Straight leg raising 
was negative.  Neurologic examination of the upper and lower 
extremities was "within range."  The impression was chronic 
low back strain.  Dr. B. indicated that it was most likely 
"diskogenic with considerable emotional overlay."

A VA record dated in December 1983 includes notation of the 
veteran's back complaints; the impression was no evidence of 
disc disease.  In January 1984, 
x-rays taken at the VA showed a normal cervical and thoracic 
spine.  The veteran presented with complaints of a back pain 
in the upper lumbar region, radiating down the medial side of 
his right leg.  He also complained of headaches and shoulder 
pain.  He reported having injured his back in 1974 after 
falling in the shower while in service.  

A VA outpatient record dated in February 1984 shows a 
diagnosis of chronic lumbosacral strain.  In March 1984, the 
veteran was hospitalized at the VA for low back pain.  He 
gave a history of increasing low back pain, radiating to his 
right leg and causing constant and severe pain.  Physical 
examination showed that the veteran was in no acute distress.  
Leg raising was not evaluated because the veteran was in 
Buc's traction.  The VA physician appreciated low back 
tenderness, stated to be mild in severity.  The veteran was 
ordered to bed rest, but did not stay in bed.  The physician 
noted that he observed the veteran walking around "without 
any problem."  The physician further commented that the 
"pain was really more subjective than objective."

In July 1984, the veteran was hospitalized with diagnoses to 
include low back pain, stated to be probably secondary to 
muscle spasm, arthritis.  During hospitalization the veteran 
underwent cervical myelogram as well as EMG.  Testing was 
normal, without evidence of radiculopathy.  The reports 
include comment that "because of the lack of findings on 
examination or by laboratory and x-ray tests, it was thought 
that the patient's lower back and upper back pain was 
probably secondary to muscle spasm."

In a statement submitted in October 1984, the veteran 
reported having been unable to work since March 1984.  A VA 
outpatient record dated in November 1984 indicates that the 
veteran complained of persistent symptoms.  He was on 
Darvocet and analgesics.  He complained of low back pain only 
with being active and continuous thoracic pain, stated to be 
worse in the morning.  Examination revealed pain to palpation 
of the thoracic spine and interscapular muscles.  X-rays 
showed normal sacroiliac joints and minimal changes of the 
thoracic spine.  The impression was that the veteran's 
symptoms were "very suggestive of seroneg. 
spondyloarthropathy with fasciitis."

In August 1985, the veteran presented for VA examination of 
his back.  He complained of progressively increasing lumbar 
pain and right trapezius and right medial thigh pain.  
Straight leg raising elicited pain at 45 degrees.  There was 
evidence of reduced sensation of the tactile and vibratory 
senses over the left anterior superior spine, and at the left 
peroneal nerve.  The veteran had lumbar flexion to 85 
degrees, and extension to 16 degrees.  Lateral bending was to 
23 degrees on the right and 19 degrees on the left.  The 
veteran had rotation to 35 degrees on the right and 10 
degrees on the left.  The impression was cervical and 
lumbosacral sprains, with superimposed Reiter's syndrome.  

In June 1986, the veteran presented testimony at the RO in 
Pittsburgh, Pennsylvania.  (June 1986 Transcript).  He 
reported that he suffered from daily muscle spasms, lasting 
from a half hour to two hours and having limitation of back 
motion.  June 1986 Transcript at 2-3.  He reported last 
working in March 1984, as a toolmaker which had required 
standing and bending.  He stated that he stopped working due 
to back problems.  June 1986 Transcript at 3. He reported 
that he had not quit his job but was on sick leave and that 
he had requested lighter work but was told that if he 
couldn't do his job he should not return.  June 1986 
Transcript at 6.

In a rating decision dated in July 1986, the RO increased the 
evaluation assigned to the veteran's back disability from 10 
percent to 20 percent, effective August 5, 1985.

In June 1987, the veteran reported for a VA examination.  He 
complained that his back was much worse.  Examination 
revealed tenderness on percussion of the whole spine, more 
severe in the lower lumbar spine.  There was evidence of 
muscle spasm.  Bilateral leg raising to 45 degrees produced 
pain.  There was radiation on the right to the thigh, but no 
radiation on the left.  The veteran walked slowly, with some 
difficulty and a slight right limp.  He complained of 
constant left leg numbness.  There was evidence of decreased 
pinprick in the left lower extremity.  There was no noted 
motor weakness.  X-rays showed a normal lumbar spine.  
Electromyogram/nerve conduction studies showed no 
abnormalities.  The veteran had lumbar flexion to 92 degrees 
out of 95 degrees, extension to 30 degrees, out of 35 
degrees, lateral bending to 18 degrees on the right and 22 
degrees on the left out of 40, and rotation to 22 degrees on 
the right and 20 degrees on the left, out of 35 degrees.  

In May 1988 the veteran was afforded a VA examination.  X-
rays showed a normal lumbar spine.  The veteran had lumbar 
flexion to 65 degrees out of 95 degrees, extension to 24 
degrees, out of 35 degrees, lateral bending to 14 degrees on 
the right and 12 degrees on the left out of 40, and rotation 
to 20 degrees on the right and 10 degrees on the left, out of 
35 degrees.  Examination revealed pain on percussion of the 
spine and straight leg raising produced pain at 40 degrees.  
There was no evidence of marked weakness.  The veteran 
ambulated with a limp.  Pinprick sensation was decreased in 
the right leg.  The impression was residuals of dorsolumbar 
strain.  

In June 1988, the veteran submitted a formal claim for TDIU 
benefits.  He identified his past employment as a toolmaker 
from April 1975 to March 1984.  He reported unsuccessful 
attempts at employment with a machinery company, a bottling 
company, and with the County as a deputy.  He had completed 
high school and had training as a heavy equipment operator.  

In August 1988, the RO denied the veteran an increased 
evaluation for his back disorder.  He appealed.

In August 1988, the veteran was hospitalized by the VA with 
complaints of low back pain and bilateral lower extremity 
numbness of five days' duration.  Aspirin gave some relief 
but did not resolve the problem.  He reported also taking 
Darvocet.  Examination revealed decreased active and passive 
movement of the left leg and slow and unsteady ambulation.  
There was decreased range of lumbosacral motion and 
tenderness to palpation.  Also, there was decreased touch 
sensation in the left leg.  An X-ray of the lumbosacral spine 
was normal.  Magnetic resonance imaging (MRI) revealed 
degenerative disc disease at L5 to S1.  Comments included 
that the veteran was unable to work at that time.  Other VA 
records dated in 1988 reflect that the veteran underwent 
physical therapy for his back.  A report of physical therapy 
dated in September 1988 indicates that he complained of pain 
and numbness in his low back and left lower extremity to his 
posterior thigh.  

In November 1988, the veteran testified at a hearing at the 
RO.  (November 1988 Transcript).  He reported not having very 
much back motion and having pain all the time.  He also 
complained of numbness after activity.  November 1988 
Transcript at 3-4.  

In July 1989, the veteran was afforded a VA examination.  The 
examiner noted pain on percussion of the lumbar spine and 
limitation of motion.  There was evidence of paravertebral 
muscle spasm, more severe on the right.  Straight leg raising 
produced pain.  There was no evidence of muscle atrophy.  
Pinprick sensation was decreased in the left lower leg.  The 
veteran had lumbar flexion to 38 degrees out of 95 degrees; 
extension to 10 degrees out of 35 degrees; lateral bending to 
18 degrees on the right and 19 degrees on the left, both out 
of 40; and rotation to five degrees bilaterally out of 35 
degrees.  X-ray of the lumbosacral spine showed that the 
intervertebral disc spaces were well maintained.  The 
impression was an essentially normal lumbar spine.

A VA outpatient record dated in August 1989 notes that 
examination revealed no pain on straight leg raising and that 
there was no evidence of radicular pain on examination.  The 
impression was lumbosacral strain.

A VA outpatient record dated in July 1990 shows that the 
veteran complained of debilitating low back pain of four 
years' duration, interfering with his work.  He reported that 
the pain radiated to his left buttock and thigh and that 
there was numbness in his left lower extremity to his foot.  
Physical examination revealed paraspinal muscle spasm.  He 
was able to squat and to walk on his toes.  There was 
evidence of slightly decreased strength and pinprick 
sensation on the left as compared to the right.  X-rays of 
the spine showed no obvious degenerative joint disease, 
narrowing or spurring.  The impression was low back pain with 
questionable motor and sensory changes in the left lower 
extremity.  

In February 1991, the veteran presented evidence before a 
member of the Board sitting in Washington, D.C.  (February 
1991 Transcript).  He reported taking Advil, Tylenol and 
aspirin, as well as hot baths to relieve his pain.  February 
1991 Transcript at 1.  He stated that the pain was constant; 
that he last worked as a toolmaker in March 1984; that that 
is job as involved a lot of standing and bending, with some 
lifting. February 1991 Transcript at 4-5.  He reported that 
he stopped working due to back problems.  He complained of 
radiating pain several times a week and numbness in his legs, 
left more than right, and muscle spasm.  February 1991 
Transcript at 6.  He testified that he hunted as a hobby, but 
usually from the car and in places where a lot of walking was 
not involved.  February 1991 Transcript at 8-9.  A friend of 
the veteran testified that the veteran had a lot of problems 
with his back.  February 1991 Transcript at 11-12.  The 
veteran reported doing farm work in the past, and attempting 
to do light delivery but that it was not successful.  
February 1991 Transcript at 12-13.  Additionally, he 
testified that he had been denied Social Security 
Administration (SSA) benefits.  February 1991 Transcript at 
16.  

In June 1991, the veteran reported for VA examination.  
Examination revealed forward lumbar flexion to 70 degrees, 
backward extension to 20 degrees, lateral bending to 20 
degrees bilaterally.  Straight leg raising was negative.  
There was no evidence of toe extensor weakness.  The lower 
extremity reflexes were equal.  There was no evidence of 
muscle spasm.  An X-ray reportedly showed degeneration of the 
discs at L5 to S1, without evidence (based on prior reports) 
of nerve root compression.  Neurologic examination revealed 
forward flexion to 60 degrees, lateral flexion to 15 degrees 
on the right and 30 degrees on the left, extension to zero, 
with complaints of pain, and rotation to 30 degrees.  No 
motor deficits were noted.  There was a questionable sensory 
decrease at the S1 dermatone.  The impression was chronic low 
back pain syndrome, possible S1 root compression, and a past 
MRI suggestive of an L5 to S1 disc herniation.

In July the RO proposed to reduce the 20 percent rating for 
the veteran's back disability to 10 percent.  

In October 1991, the veteran presented testimony before a 
Hearing Officer (October 1991 Hearing Transcript) at the RO.  
He complained of muscle spasm and left leg numbness.  
February 1991 Transcript at 2-3.  He reported a limited 
ability to stand or walk for long distances or time periods.  
February 1991 Transcript at 4.  He stated that one to two 
nights a week he worked as a night security guard at a 
hospital.  February 1991 Transcript at 8.  He related that he 
sat down a lot in between performing his required job 
functions.  February 1991 Transcript at 13-14.

In October 1991 the hearing officer found that the rating 
decision that proposed reduction of the 20 percent rating was 
clearly and unmistakably erroneous and the Hearing Officer 
restored the 20 percent rating.

In February 1995, the Board remanded the case for further 
development.  In December 1995, the RO received a copy of a 
letter prepared by J.M., M.D., dated in February 1995.  That 
letter explained the results of attached EMG and nerve 
conduction studies.  The impression was that the veteran had 
an "excellent history of L5 sensory radicular irritation 
particularly when standing for prolonged periods of time."  
Dr. J.M. noted that the veteran didn't describe any 
significant motor weakness or muscle cramping over the years.  
The EMG was stated to show "some subtle neurogenic changes 
of chronic type in two L5 innervated muscles."  Dr. J.M. 
stated that, "[c]ertainly conduction studies are normal but 
these obviously don't exclude the presence of a radicular 
disease."  With respect to the veteran's complaints of left 
thigh numbness, Dr. J.M. stated that "a lateral femoral 
cutaneous mononeuropathy would be a very likely cause for 
this complaint rather than postulating one at a radicular 
level."  Dr. J.M. concluded that "[o]verall then, I think 
clinically and by weak electrodiagnostic criteria [the 
veteran] does have a chronic left L5 radiculopathy.  I think 
his thigh paresthesias are unrelated to this or any other 
radicular process and probably reflect a mononeuropathy 
involving lateral femoral cutaneous fibers likely in the 
region of the inguinal ligament."

The claims file contains private records from F.J., M.D., 
dated from 1983 to 1995.  An entry dated in July 1987 
includes a handwritten note "Back-New problem."  The 
veteran complained of intermittent back pain, without history 
of any significant injuries.  Neurologic examination was 
normal  There was some mild thoracic kyphosis.  X-rays showed 
no significant abnormalities.  The impressions included 
thoracic kyphosis of a mild nature with associated 
discomfort, rule out ankylosing spondylitis.  A record dated 
in April 1993 indicates that the veteran had been working as 
a watchman and he injured his low back area when standing in 
an elevator that "jolted."  He reported developing 
radiating pain and some lower extremity numbness, the site of 
previous symptoms.  Dr. F.J. noted that the veteran had a 
fairly normal range of back motion, without any lumbar list, 
and with a completely normal neurologic examination of the 
lower extremities, reflexes, sensation and motor testing.  X-
rays showed "a surprisingly normal appearing lumbar spine.  
In fact, I find no joint narrowing, and I find no arthritic 
changes."  The impression was that the veteran did have a 
"specific area of tenderness, which is fairly superficial 
just at the proximal end of the left sacroiliac joint.  A 
record dated in April 1994 indicates sciatica symptoms with 
pain in the left buttock radiating down the posterior thigh.  
Straight leg raising was positive for back pain only.  The 
impression was sciatica.  

In June 1994, there was evidence of pain in the sciatic area.  
A record dated in August 1994 shows a diagnosis of 
musculoskeletal low back pain.  In November 1994, Dr. F.J.'s 
impression was suspect lumbar radiculitis secondary to slowly 
deteriorating herniated nucleus pulposus.  MRI conducted in 
December 1994 showed minimal disc bulging at L5, S1 and L4 to 
L5, stated to be "[p]robably not enought (sic) to cause 
impingement on the nerve roots.  Still am at a loss to 
explain his chronic lumbar pain.  Xrays don't show a lot of 
significant deterioration."  The assessment was probable 
chronic musculoskeletal low back pain with deconditioning.  

In February 1995, F.J. reviewed the veteran's complaints of 
increasing back discomfort with pain radiating into the left 
buttock from the area of the left sacroiliac joint and into 
the left posterior thigh, as well as some decreased sensation 
of the dorsal aspect of the left foot, particularly in the 
area of the second and third toes.  There were no right lower 
extremity complaints.  X-rays were "benign appearing with 
reasonably maintained disc spaces with just some very mild 
early degenerative changes....The MRI does show some evidence 
of degenerative disc disease with some protrusion of disc at 
both the L4-L5 and L5-S1 levels."  Forward flexion was 
limited to 60 degrees, with complaints of discomfort.  There 
was mild tenderness in the left sacroiliac joint area and the 
upper interquadrant of the buttock on the left side.  There 
was no significant point tenderness along the midline of the 
spinous processes.  There was no other tenderness about the 
buttocks, sciatic notch or over the greater trochanters.  
straight leg raising was restricted on the left side at 60 
degrees and on the right side at 75 degrees.  The veteran was 
able to heel-and-toe walk without evident problems with 
strength, but with what appeared to be a balance problem.  
Sensory testing to touch revealed decreased sensation in the 
dorsal aspect of the medial portion of the foot, extending 
out into the lateral side of the foot.  There was also some 
mild decreased sensation on the anterior thigh, more in the 
lateral aspect of the distal thigh on the left side.  The 
impression was "apparent lumbar radiculopathy left sided-
that appears to be L5 related."  A note dated later in 
February 1995, indicates that the veteran was making some 
improvement; his motion was just "mildly restricted" and 
there was no significant radicular signs or symptoms.  Other 
records of Dr. F.J. reflect treatment for complaints of 
migraines and reflux symptoms.

VA outpatient records show that in June 1995 the veteran 
complained of left leg numbness and muscle cramps in his left 
leg and lower back.

A report of evaluation by the VA, dated in June 1995, is of 
record.  Parts of the report are not legible.  Notations 
include reference to MRI reportedly showing degenerative disc 
disease and EMG/nerve conduction studies suggestive of mild 
L5 radiculopathy.  The veteran had forward flexion to 80 
degrees, lateral flexion to 30 degrees, extension to 15 
degrees and rotation to 30 degrees.  There was no evidence of 
motor weakness or atrophy.  There was decreased sensation in 
the L5 dermatome.  The assessment was chronic low back pain 
with L5 radiculopathy due to degenerative disc disease.

In September 1995, the veteran presented for VA examination 
of his spine.  He denied re-injury.  The examiner noted the 
veteran's history of back problems.  Examination revealed 
lateral flexion to 15 degrees, bilaterally, lateral rotation 
to 15 degrees bilaterally and extension to 10 degrees.  The 
veteran was able to flex to without six inches above the 
ground with his fingers.  There was no evidence of 
perivertebral muscle spasm.  Straight leg raising was 
negative, with pain only in the back at six degrees of 
flexion in the lower extremities.  There was normal light 
touch sensation except for in the anterior thigh, medial 
shin, and dorsal part of the foot.  There was a patchy 
sensation to pinprick over the anterior knee and dorsal foot.  
There was 5/5 muscle strength with some giving way and 
"noticeable grunting."  X-rays showed mild degenerative 
changes with no spondylolisthesis, no fracture.  The 
impression was chronic low back pain without evidence for 
radiculopathy.  

In October 1996, the veteran reported for VA examination.  
The examiner reviewed the claims file.  The examiner noted 
that there was no evidence of spasm, atrophy or weakness.  
The veteran had flexion to 80 degrees, with pain; extension 
to 15-20 degrees; rotation to 15-20 degrees; and lateral 
flexion to 20-25 degrees.  Straight leg raising on the left 
was limited to 60 degrees with pain.  There was evidence of 
sensory decrease over the lateral aspect of the left leg.  
The assessments were degenerative lumbar disc disease with 
chronic low back pain and a reduction in the L5 dermatone, 
stated to be not disabling of itself; and minimal limitation 
of motion, with restrictions on lifting more than 50 pounds.  

The examiner opined that degenerative disc disease of the 
lumbar spine was directly related to prior service-connected 
trauma of the dorsolumbar strain; and further stated that the 
veteran's complaints and claimed limitations were consistent 
with the findings and appeared to have an organic basis.  The 
examiner stated that there were no manifestations of an 
unrelated back disorder and noted that the veteran was 
employed 7 hours a day, five days a week as a boiler fireman 
for one and one-half years.  The examiner commented that the 
veteran reported being unable to work extra hours due to back 
pain.  The examiner noted that the veteran's back problems 
"in all likelihood would prevent him from carrying on a full 
day of physical labour (he being an unskilled worker) to 
maintain a permanent and gainful employment.  In addition, 
the limitation in his ability to lift weights limited to 50 
pounds or less will prevent any employer looking for skilled 
or unskilled labour from hiring him on a permanent basis."  
The VA examiner noted that there were visible manifestations 
of pain related to service-connected disability.  The 
examiner stated that the veteran had a prior back injury 
diagnosed as dorsolumbar strain and that trauma is known to 
cause those changes "(S.C. injury in this case) (traumatic 
arthritis)  A person with those changes is expected to have 
pain and limitations as mentioned."

In November 1996, the veteran reported for a VA neurologic 
examination.  The claims file was reviewed.  The examiner 
noted that EMG/nerve conduction studies dated in February 
1995 were "weakly positive" for motor deficit.  The 
examiner also noted that the veteran had a history of injury 
to his upper thoracic spine and lumbosacral spine after 
falling in the shower in service.  The veteran again 
complained of numbness in his left buttock down the posterior 
thigh.  Results of recent MRI were not available for review.  
The veteran was noted to be working in maintenance near his 
hometown.  Examination revealed a normal gait.  The veteran 
was unable to walk on the left toes and was unable to walk on 
the left heel very well.  He had lumbosacral flexion to 70 
degrees, extension to zero degrees, left lateral bending to 
10 degrees, left lateral rotation to five degrees, right 
lateral bending to 20 degrees and right lateral rotation to 
20 degrees.  There was no detectable spasm on palpation of 
the spine.  There was mild tenderness diffusely over the 
spinous processes, particularly in the upper thoracic spine 
and the thoracolumbar junction.  He had 5/5 strength in the 
lower extremities.  Light touch sensation was decreased in 
the left lower extremity.  There was no radicular component 
to the veteran's pain.  X-rays showed minimal osteophyte 
formation and no significant evidence of stenosis of advanced 
degenerative arthritis of the cervical, thoracic and/or 
lumbar spine.  The assessment was that the veteran had 
chronic thoracolumbar back pain that was mechanical in 
nature, and without objective neurologic deficit.  The 
examiner noted a symptom pattern slightly suggestive of 
radiculopathy, but that efforts to demonstrate such were 
negative.  The examiner opined:

[W]ith a reasonable degree of medical 
certainty... this patient's chronic low 
back pain is not caused by the history of 
injury while on active duty in the U.S. 
military.  It is more likely the natural 
history of his back with aging and use.  
In my opinion it would not preclude him 
being gainfully employed, although I 
would not try to deny that he may have 
chronic pain that will interfere with his 
ability, but he is not restricted on the 
basis of those."

In April 1998, the veteran presented for further VA 
examination.  The claims file was reviewed.  The examiner 
noted that the veteran had worked as a toolmaker after 
service, with some minor difficulties with his back 
interfering with his job.  He then was off for seven years 
and went back to work as a security officer and then in the 
boiler room at a hospital.  The examiner noted that the 
veteran had started part-time, but was recently working full-
time.  The veteran claimed that his back pain interfered with 
his duties.  He reported being able to drive a car but not 
lift, and having minor difficulty dressing and undressing, 
especially if having to bend over.  The veteran walked with a 
minor limp and tried to protect his left lower extremity.  He 
moved slowly with apparent difficulty.  Examination revealed 
no spasm.  There was some degree of tenderness and pressure 
on the sacroiliac on the left.  There was no lower extremity 
muscle atrophy.  There was some weakness of the left lower 
extremity as compared to the right.  Straight leg raising 
produced significant pain and distress on the left.  The 
impression was chronic relapsing low back pain due to remote 
strains and sprains of the lower back and now associated with 
probably some degenerative changes of the lumbar spine.  The 
examiner stated that "as far as I'm concerned, I can't see 
any relationship or additional service relationship by 
causation or aggravation of the present condition with his 
originally service-connected dorsal lumbar strain."  Motion 
testing showed forward flexion to 65 degrees out of 95 
degrees; extension to 15 degrees out of 35 degrees; lateral 
bending to 25 degrees out of 40 degrees bilaterally; and 
rotation to 30 degrees out of 35 bilaterally.  

The RO requested any pertinent records from the SSA on two 
occasions, without response.

The claims file also contains the veteran's VA vocational 
rehabilitation file.  The veteran's resume shows job skills 
to include toolmaker, heavy equipment operator, carpenter, 
automobile mechanic and farming.  A letter from the 
Pennsylvania Department of Labor and Industry, dated in 
October 1990, noted that the veteran was unemployable based 
on his disability and skills.  A statement placed later in 
the claims file states that the veteran's "past history 
indicates that he is not very motivated nor interested in 
doing anything for himself."  

A report of vocational contact dated in December 1990 
reflects that "[s]ince vet does not have a serious 
employment handicap training cannot be provided."  An 
employee working on the veteran's case noted that the veteran 
worked part-time for his father, beginning in 1984, and that 
there was a possibility for training as a store manager, or 
in bookkeeping or product ordering.  The employee, J.M., 
indicated that the veteran was not motivated.  Records dated 
in 1992 indicate that the veteran was attempting to seek 
employment and that he was willing to accept employment at 
minimum wage in light merchandise delivery.  The counseling 
psychologist indicated that, contrary to prior employment 
efforts, the veteran was sincere in his efforts to seek work.  
The psychologist determined that the veteran did not have a 
serious employment handicap at that time in that he did not 
demonstrate a pattern of maladaptive behavior as evidenced by 
prolonged periods of withdrawal from society or continued 
dependence on government support programs.  In fact, the 
psychologist noted that the veteran had been gainfully 
employed for the past 14 months as a security guard and was 
able to maintain that employment without any significant 
problems.  The narrative report continued to acknowledge 
limitations caused by the veteran's back problems, such as a 
limited ability to walk, sit or stand for prolonged periods 
without moving.  The psychologist noted that the veteran's 
security job suited him well, allowing for movement.  The 
psychologist noted that at times the veteran was required to 
walk more than was comfortable and that standing in the cold 
aggravated his complaints.  Heavy lifting was stated to be 
out of the question.

Increased Rating Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

The veteran's service-connected back disability is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which pertains to lumbosacral strain.  
That code provides for a zero percent evaluation where there 
are slight subjective symptoms only.  Where there is 
characteristic pain on motion, a 10 percent evaluation is 
warranted.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent evaluation is warranted.  Where 
symptoms are severe with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  Id.  The Board notes that the most recent VA 
examination report is dated in April 1998.  That report 
specifically noted that the veteran had forward flexion to 65 
out of 95degrees.  The report does not note any listing, 
positive Goldthwaite's sign, or abnormal mobility on forced 
motion.  Moreover, the report of VA examination dated in 
October 1996 specifically noted forward flexion to 80 
degrees, with lateral bending of 20/25 degrees.  The 
contemporary reports of VA examination, to include those 
dated in October 1996 and April 1998, show no objective 
evidence of spasm and recent records note only a mild 
limitation of motion.  Such findings are consistent with 
assignment of no more than a 20 percent evaluation under 
Diagnostic Code 5295.  38 C.F.R. § 4.71a.

38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 apply to 
traumatic/degenerative arthritis and provide that such are 
evaluated based on limitation of motion of the affected part.  
Where such limitation of motion is noncompensable, a maximum 
10 percent evaluation is warranted based on evidence of 
swelling, muscle spasm, or painful motion.  Id.  In this case 
the currently assigned 20 percent evaluation is in excess of 
the evaluation available under Diagnostic Codes 5003, 5010 
based on noncompensable limitation of motion; thus there is 
no basis for an increased evaluation upon application of such 
codes.  38 C.F.R. § 4.71a.

Also potentially relevant is the provision governing 
evaluations based on limitation of motion of the lumbar 
spine.  Slight limitation is evaluated as 10 percent 
disabling; moderate limitation is evaluated as 20 percent 
disabling and severe limitation is evaluated as 40 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 
review of the contemporary, competent evidences does not 
reveal findings consistent with severe limitation of lumbar 
motion.  VA examiners have noted limitations of motion with 
reference to normal.  Reports are largely consistent in 
noting motion limitations of less than 50 percent of the 
stated normal.  Also, a note dated in February 1995 indicates 
only mild restriction.  VA examination in October 1996 
concluded that there was only minimal limitation of motion.  
Examination in April 1998 revealed the veteran to have 65 out 
of 95 degrees of forward flexion, greater than 50 percent of 
normal lateral bending and rotation, and extension limited to 
15 out of 35 degrees.  Such clinical findings are indicative 
of, at most, a moderate limitation of back motion.  The 
claims file does not contain competent medical evidence 
showing that the veteran's limitation of motion is more than 
moderate.  Thus, a higher evaluation of 40 percent under 
Diagnostic Code 5292 is not warranted based on current 
evidence.

As the veteran's spine is not ankylosed, application of 38 
C.F.R. § 4.71a, Diagnostic Code 5286 (1998) is not warranted.  
Nor is there any evidence of residuals of a fracture of the 
vertebra with cord involvement, or evidence that the veteran 
is bedridden or requires long leg braces.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (1998).  

Finally, the Board notes 38 C.F.R. § 4.71a, Diagnostic Code 
5293, which pertains to intervertebral disc syndrome.  Under 
that code, a zero percent evaluation is warranted for a post-
operative, cured condition.  A 10 percent evaluation requires 
mild symptoms.  A 20 percent evaluation is for moderate 
symptoms and recurring attacks.  A 40 percent evaluation is 
provided for severe symptoms characterized by recurring 
attacks with intermittent relief.  A 60 evaluation is the 
maximum evaluation under this diagnostic code and requires 
evidence of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a.  

A review of the claims file reveals some medical debate over 
whether there is objective evidence of neurologic 
involvement, specifically radicular symptomatology.  The 
Board finds extremely probative the November 1996 neurologic 
report.  That VA examiner reviewed the claims file and 
examined the veteran.  Although the examiner noted positive 
past findings, such as EMG suggestive of radiculopathy, and 
the veteran's history of radicular symptoms, the VA examiner 
also noted that attempts at objective clinical verification 
had been negative, and concluded that there was no objective 
neurologic deficit.  That examiner, in fact, indicated that 
there was a reasonable degree of medical certainty that the 
veteran's back pain was not even caused by the history of 
injury while on active duty, but rather due to aging and use.  
Also, despite the June 1995 EMG results suggestive of 
radiculopathy, VA examination in September 1995 resulted in 
the impression that there was no objective evidence of 
radiculopathy.  

Even were the Board to acknowledge the veteran's complaints 
and the clinical suggestions indicative of neurologic 
involvement, based on the objective clinical evidence, no 
more than a 20 percent evaluation would be warranted under 
Diagnostic Code 5293.  38 C.F.R. § 4.71a.  A 20 percent 
evaluation is for moderate symptoms and recurring attacks.  A 
40 percent evaluation is applied for severe symptoms.  Again, 
a review of the competent evidence reflects no more than 
moderate limitation of back motion.  In June 1995, there was 
no evidence of motor weakness or atrophy, but only some 
decreased dermatome sensitivity.  In September 1995, there 
was no evidence of spasm and straight leg raising was 
negative; there was evidence only of a "patchy sensation" 
to pinprick over the extremity and some give-way weakness.  
Again, in October 1996, there was no evidence of spasm, 
atrophy or weakness, examination revealing only sensory 
decrease in the left extremity.  The examiner stated that the 
manifested reduction in the L5 dermatome was not in and of 
itself disabling.  Examination in November 1996 revealed no 
detectable spasm.  There was evidence of some light touch 
sensation impairment.  Finally, in April 1998, there was no 
evidence of spasm, or muscle atrophy.  There was evidence of 
positive left straight leg raising and some left lower 
extremity weakness as compared to the right.

Notably, the competent evidence predominantly shows 
subjective complaints of sensory impairment in the lower 
extremity, without consistent evidence of spasm, atrophy or 
weakness.  One examiner noted that the dermatome deficit was 
not disabling.  Moreover, despite his complaints and 
objective symptomatology, the veteran has recently been able 
to maintain full-time employment.  There is no competent 
evidence of objective, severe or pronounced neurologic 
symptoms that are persistent or from which the veteran 
suffers little relief.  Such findings are not consistent with 
assignment of more than a 20 percent evaluation under 
Diagnostic Code 5293.  38 C.F.R. § 4.71a.

The Court has held that where a Diagnostic Code is not 
predicated on limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  In this case the veteran's current evaluation is 
assigned under Diagnostic Code 5295, a diagnostic code not 
predicated on limitation of motion alone.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  However, the Board also 
notes the potential applicability of other diagnostic codes, 
to include the limitation of motion code, Diagnostic Code 
5292, and Diagnostic Code 5293.  The VA Office of the General 
Counsel has recently held that Diagnostic Code 5293, does in 
fact contemplate disability due to limitation of motion and 
thus must be considered together with 38 C.F.R. §§ 4.40, 
4.45.  See VAOPGCPREC 36-97.  The Board will thus discuss 
whether an increased evaluation is warranted based on the 
principles of with 38 C.F.R. §§ 4.40, 4.45.  

With regard to the above, the Board notes that the examiners 
have clearly considered the veteran's complaints of pain and 
noted that such pain inhibits straight leg raising and other 
motion.  However, even considering such complaints, the 
examination reports do not indicate that the veteran's back 
symptomatology, to include his neurologic complaints, result 
in functional loss beyond that contemplated in the assigned 
disability evaluation.  Rather, the evidence reflects his 
complaints of pain and sensory changes, without significant 
interference in his job as a security guard and without 
additional limitation of motion or other function.  Thus, an 
increased evaluation is not warranted based on consideration 
of 38 C.F.R. §§ 4.40, 4.45.

The Board will next discuss the propriety of assigning 
separate evaluations to the veteran's back disability under 
several of the aforementioned diagnostic codes.  Pyramiding, 
that is the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  However, in this instance 
the veteran's symptoms consist of no more than a mild-to-
moderate limitation of motion, with complaints of pain and 
sensory deficit in the form of subjective complaints of 
weakness or numbness.  Such impairment is considered under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, as evidence of 
neurologic impairment.  That diagnostic code also 
contemplates associated limitation of motion.  See VAOPGCPREC 
36-97.  Thus, to assign separate evaluations for such 
findings under the pertinent diagnostic codes would violate 
the sense of 38 C.F.R. § 4.14, compensating the veteran for 
the same manifestations under multiple schedular bases.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

The veteran has suggested that his dorsolumbar spine 
disability results in marked interference with his 
employment.  The record reflects that the veteran has sought 
periodic treatment for his back, including during 
exacerbating episodes.  However, the record does not reflect 
the need for hospitalization on a frequent basis for the back 
disability.  Nor do records support a finding that the 
veteran's back problem interfered with employment beyond the 
extent contemplated in the Schedule.  In fact, vocational 
assessments reflect that the veteran is fairly well-suited to 
his current employment and has been able to continue in such 
employment without significant difficulty.

The percentage ratings under the Schedule are representative 
of the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as missing time from work or requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the 40 percent schedular evaluation currently 
assigned.  What the veteran has not shown in this case is 
that his spine disability, in and of itself, results in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Thus, the criteria are not met for an evaluation in excess of 
20 percent for lumbosacral sprain.  38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295.  An increased 
rating, therefore, is not warranted at this time.  The Board 
emphasizes that the evidence in this case is not so evenly 
balanced as to require application of the provisions of 38 
U.S.C.A. § 5107(b).  In addition, the evidence does not 
present a question as to which of two evaluations will be 
assigned, so the provisions of 38 C.F.R. § 4.7 are also not 
for application.  

TDIU Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).




Because the appellant's only service-connected disability, 
dorsolumbar strain, rated as 20 percent disabling, the 
schedular criteria for assignment of a total disability 
rating based on individual unemployability are not met.  
38 C.F.R. § 4.16(a).  In this regard, the Board has carefully 
examined all of the evidence of record and finds that the 
appellant's current disability rating is appropriately 
assigned, as set out in detail above.  The veteran has no 
other adjudicated service-connected disabilities and has not 
expressed any clear intent to apply for VA benefits based on 
any additional disorders.  The Board is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  See Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995). 

Although the veteran does not meet the percentage 
requirements set out in 38 C.F.R. § 4.16(a), a claim for a 
total disability rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
It is thus the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (1998).  The provisions of 38 C.F.R. § 
4.16(b) allow for extraschedular consideration of cases in 
which veterans who are unemployable due to service-connected 
disabilities but who do not meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).

Before a total rating based upon individual unemployability 
may be granted, there must also be a determination that the 
appellant's service-connected disability is sufficient to 
produce unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).  
"Substantially gainful employment" is that employment 



"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The question is whether the veteran is 
capable of performing the physical and mental tasks required 
of employment, not whether the veteran can find employment.  
Id.

In this case, the Board has already determined that the 
veteran's service-connected back disability does not warrant 
extraschedular consideration in terms of the percentage 
rating warranted.  The competent and probative evidence in 
this case is clear.  First, despite his back complaints, the 
veteran was able to maintain employment as a toolmaker, as 
well as in other labor-intensive jobs, for many years after 
service.  Next, although the veteran reported being 
completely unemployed for several years, there is evidence 
that he worked part time for his father during that period, 
and that he resisted or was unmotivated for vocational 
rehabilitation through the VA.  The Board notes that recent 
examinations indicate that the veteran is currently employed.  
At the time of the October 1996 VA examination, the veteran 
was working seven hours per day, five days a week, and 
reported having done so for over a year.  Additionally, the 
neurologic examination in November 1996 indicated that the 
veteran's back problems did not preclude employment.  
Finally, the veteran was still working full time in April 
1998.  Although the veteran may have restrictions due to his 
back problems, the available competent evidence not only 
shows him to be employable, but also shows him to be 
employed.  For the reasons and bases stated above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim as to the issue of entitlement to TDIU 
benefits.  The benefit sought on appeal is accordingly 
denied.







ORDER

An evaluation in excess of 20 percent for service-connected 
lumbosacral strain is denied.

Entitlement to TDIU benefits is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

- 27 -


